DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claim 4 in the reply filed on March 25, 2022 is acknowledged. Claims 5, 6 and 8 drawn to non-elected species are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2020, February 13, 2020 and February 02, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on January 07, 2020 are accepted.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 9 and 10: Claim limitation “a pulse wave detection unit configure to acquire a pulse wave signal” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to acquire” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 10: Claim limitation “a time difference acquisition unit configured to acquire a time difference” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to acquire” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 10 and 11: Claim limitation “a first/second blood pressure calculation unit configured to calculation a blood pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to calculate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 11: Claim limitation “a pressure control unit configured to supply air to the fluid bag” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to supply” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 9 and 10: “a/the pulse wave detection unit”, “a time difference acquisition unit” refers to the specification PG Pub US 2020/0138327 A1, [0120]: the CPU 100 works as the pulse wave detection unit…and acquires pulse wave signals; [0121]: the CPU 100 works as a PTT calculation unit as a time difference acquisition unit; [0159]: the CPU 100…is assumed to work as… works as first and second blood pressure calculation units
Claim 11: “a pressure control unit” refers to FIG.4: the pump 32, the valve 33 and the pump drive circuit 320. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms, phrases or limitations renders the scope of the following claims indefinite:
Claim 1, lines 8-9: “the measurement site of the conductor layer” and “the measurement site…of a base material” lacks proper antecedent basis. In addition, it is not clear how a conductor layer or a base material that is part of the device may have a measurement site that is part of a living body.
Claim 1, lines 14-15: “the conductor layer of the dielectric layer” lacks proper antecedent basis. In addition, it is not clear how the dielectric layer may have a conductor layer. 
Claim 2 recites “the conductor layer or the base material and the dielectric layer”. It is not clear what combination it refers to – whether it is (1) “the conductor layer and the dielectric layer” or “the base material and the dielectric layer”, or (2) “the conductor layer” or “the base material and the dielectric layer”. Note that in the specification only discloses (in [0135]) that the conductor layer and the dielectric layer are assumed to have flexible structure. The specification does not disclose that the base material may also be flexible. It is not clear whether the conductor is the base material, or they are distinct and different components of the device yet carry similar properties. The same limitation applies to claim 7 that recites substantially identical limitations. 
Claim 3 recites “a relative permittivity”. It is not clear whether it refers to the same as the identical term recited in claim 1, line 11. 
Claim 9 depends on claims 1 and 7 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1 and 7:
“a biometric antenna device”
“an outer surface of the measurement site” in lines 4 and 7
“a mounted state”
Claim 10 depends on claims 1, 7 and 9 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1, 7 and 9:
“a living body”
“a belt”
“transmitting and receiving antenna pair”
“a mounted state”
“an outer surface of the measurement site” 
“an artery”
“a radio wave” 
“a pulse wave signal”
“an artery”
“an output”
 “a pulse transit time”
“a pulse wave”
Claim 11 depends on claims 1, 7, 9 and 10 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1, 7, 9 and 10:
“blood pressure”
“pressure” recited in line 25 and line 23
Claim 13 depends on claim 1 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claim 1:
“a measurement site”
“a living body”
“an outer surface of the measurement site” in lines 9 and 13
“a mounted state”
“a distance”
“a radio wave”
Claim 14 depends on claims 1, 7, 9 and 10 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1, 7, 9 and 10:
“a measurement site”
“a living body”
“an outer surface of the measurement site” in lines 22 and 24
“a transmitting antenna”
“a receiving antenna”
“an artery” in lines 1 and 7
“a mounted state”
“a distance”
“a radio wave” in lines 3 and 5
“a pulse wave signal”
“a pulse wave”
“an output”
Claim 15 depends on claims 1, 7, 9, 10 and 11 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1, 7, 9, 10 and 11:
“a measurement site”
“a living body”
“an outer surface of the measurement site” in lines 15 and 
“a first set”
“an artery”
“an upstream side portion of an artery”
“a downstream side portion of the artery”
“a second set”
“a mounted state”
“a distance”
“a radio wave” in lines 23 and 24
“a pulse wave signal”
“a pulse wave”
“an artery”
“an output”
“a time difference”
“a blood pressure value”
“a pulse transit time” in lines 8 and 9
“a predetermined correspondence formula”
“a blood pressure”.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varahramyan et al., US 2011/0245653 A1., hereinafter Varahramyan, in view of Yagi et al., 2012/0013510 A1, hereinafter Yagi.

Claim 1. Varahramyan teaches in FIGS.1C and 3B “a biometric antenna device for emitting a radio wave toward a measurement site of a living body or for receiving a radio wave from the measurement site” ([0026]: Patch antennas configured to transmit microwave energy through human skin; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin), the biometric antenna device comprising: 
“a conductor layer (304, 176) configured to face the measurement site for emitting and/or receiving the radio wave” ([0030]: the microstrip antenna 160 includes a radiator 168 having a feed 170…an electrically conductive top layer 176…The radiator 168 has a shape similar to radiators 108 and 140…The top conductor 176 has a length 188, a width 192 and includes a copper surface 178; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin); and 
“a dielectric layer (172 and 318) mounted along a facing surface facing the measurement site of the conductor layer (176 and 304) or of a base material mounting the conductor layer” (FIGS.1C and 3B: The bottom surface of 176 that connects 172 is the “facing surface of the conductor layer that faces the measurement site” as claimed. This patch adheres to the tissue surface (i.e., “the measurement site” via the adhesive backing 164) and 
“extending in parallel with the conductor layer” (FIGS.1C and 3B: the conductor layer 176 and the dielectric layer 172 are parallel to each other), 
the dielectric layer having a predetermined relative permittivity, wherein 
“the dielectric layer keeps a distance (D) between an outer surface of the measurement site (308) and the conductor layer (304) constant” (FIGS.1C and 3B: since the dielectric layer has a thickness and is placed between the conductor layer and the measurement site, it keeps a distance between the conductor layer and the measurement site), 
“in a mounted state in which a second surface on a side opposite to a side of a first surface on a side along the conductor layer of the dielectric layer abuts on an outer surface of the measurement site (FIG.3B: the dielectric layer 318 is placed between the conductor layer 304 and the measurement site 308. Hence one side of 318 (i.e., the “second surface” as claimed) abuts 308 and the opposite side of that second surface (i.e., the “first surface as claimed is along the conductor layer 304).  

In regard to the distance between the conductor layer and the outer surface of the measurement site D is a constant, Varahramyan teaches in [0037] that the dielectric layer 318 is a layer of signal enhancing or comforting material. [0037] provides various examples of materials that are suitable to provide signal enhancement and comfort. Hence, the shape, the dimension and the material of such a layer may be determined based on the design and manufacture of such a bioantenna, so long as it provides the intended purpose of signal enhancement and conform. One of ordinary skilled in the art would be able to obtain a dimension of such a layer, through routine experimentation, such that it contains a constant thickness, hence providing a constant distance D between the conductor layer and the measurement site. 
For example, in an analogous biometric antenna device field of endeavor, Yagi teaches that
“the dielectric layer keeps a distance (D) between an outer surface of the measurement site and the conductor layer constant” ([0070]: the dielectric portion 40 includes a block body section 41 which has a substantially rectangular-parallelepiped shape) – a rectangular-parallelepiped shape has a constant thickness, hence providing a constant distance between the two layers that sandwiches this layer.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the dielectric layer of Varahramyan employ such a feature of “keeps a distance (D) between an outer surface of the measurement site and the conductor layer constant” as taught in Yagi for the advantage of maintaining a consistent performance through the entire width of the device and a constant thickness further provides the ease of manufacture. 

Varahramyan does not teaches that the dielectric layer having a predetermined relative permittivity.
However, in an analogous radio wave antenna device field of endeavor, Yagi teaches that 
“the dielectric layer having a predetermined relative permittivity” ([0070]: FIG.3: the multiband antenna 30 includes a dielectric portion 40…An (effective) relative permittivity of the dielectric resin is adjusted in accordance with a mixed amount of the ceramic power).
Since the relative permittivity of the dielectric layer is determined by its component, such a relative permittivity is determined upon manufacture, hence it is predetermined.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the dielectric layer of Varahramyan employ such a feature of “having a predetermined relative permittivity” as taught in Yagi for the advantage of designing and manufacturing such a dielectric layer with a particular characteristic that is suitable for its intended utility. 

Claim 2. Varahramyan and Yagi combined teaches all the limitation of claim 1.
Varahramyan further teaches that 
“the conductor layer or the base material and the dielectric layer have flexibility configured to be deformed along an outer surface of the measurement site as a whole” ([0037]: the signal enhancing or comforting material 318 conforms to the shape of a breast or other portion of the body to improve contact with the skin 308 and be comfortable to wear).  

Claim 3. Varahramyan and Yagi combined teaches all the limitation of claim 1.
Varahramyan does not teach that a relative permittivity of the dielectric layer at a frequency of the radio wave is set within a range of 1 to 5.
However, in an analogous radio wave antenna device field of endeavor, Yagi teaches that 
 “a relative permittivity of the dielectric layer at a frequency of the radio wave is set within a range of 1 to 5” ([0070]: An (effective) relative permittivity of the dielectric resin is adjusted in accordance with a mixed amount of the ceramic power. In the present embodiment, explanation is made assuming that the effective relative permittivity of the dielectric portion is 5).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the dielectric layer of Varahramyan employ such a feature of “a relative permittivity of the dielectric layer at a frequency of the radio wave is set within a range of 1 to 5” as taught in Yagi for the advantage of designing and manufacturing such a dielectric layer with a particular characteristic that is suitable for its intended utility. 

Claim 7. Varahramyan and Yagi combined teaches all the limitation of claim 1.
Varahramyan further teaches
“a belt mounted to wind around the measurement site, wherein the belt is mounted with the conductor layer or the base material and the dielectric layer” ([0058]: alternative garments adapted for use in imaging different portions of the body of a human or an animal are envisioned. For example, a circular waist-band garment could be used for imaging structures within the abdomen of a test subject) – the circular waist-band around the test subject’s abdomen is the “belt” as claimed.  

Claim 12. An apparatus comprising: the biometric antenna device according to claim 1 (Varahramyan: FIGS. 1C and 3B, [0026], [0030] and [0047]).  

Claim 13. As applied to claim 1, Varahramyan and Yagi combined teaches “a biological information measurement method for acquiring biological information from a measurement site of a living body by using the biometric antenna device according to claim 1” (Varahramyan: FIGS.1C and 3B).
As applied to claim 1, Varahramyan teaches 
“causing the second surface of the dielectric layer to abut on an outer surface of the measurement site to mount the biometric antenna device on the measurement site” (FIG.3B: the dielectric layer 318 is placed between the conductor layer 304 and the measurement site 308. Hence one side of 318 (i.e., the “second surface” as claimed) abuts 308 and the opposite side of that second surface (i.e., the “first surface as claimed is along the conductor layer 304); and 
“in a mounted state where the dielectric layer keeps a distance between an outer surface of the measurement site and the conductor layer constant” (FIGS.1C and 3B: since the dielectric layer has a thickness and is placed between the conductor layer and the measurement site, it keeps a distance between the conductor layer and the measurement site), 
“emitting a radio wave from the conductor layer toward the measurement site through the dielectric layer or a gap present on a side of the dielectric layer, and/or receiving a radio wave reflected by the measurement site with the conductor layer through the dielectric layer or a gap present on a side of the dielectric layer” ([0030]: the microstrip antenna 160 includes a radiator 168 having a feed 170…an electrically conductive top layer 176…The radiator 168 has a shape similar to radiators 108 and 140…The top conductor 176 has a length 188, a width 192 and includes a copper surface 178; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin; and FIGS.1C and 3B: when the conductor layer 304 emits the radio wave, it passes through the dielectric layer 318 to reach the measurement site 308).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varahramyan in view of Yagi, as applied to claim 1, further in view of Miller et al., US 2011/0165405 A1. 

Claim 4. Varahramyan and Yagi combined teaches all the limitation of claim 1.
Neither Varahramyan nor Yagi teaches a relative permittivity of the dielectric layer at a frequency of the radio wave is gradually increased from the first surface toward the second surface.
However, in an analogous radio wave antenna device field of endeavor, Miller teaches that
“a relative permittivity of the dielectric layer at a frequency of the radio wave is gradually increased from the first surface toward the second surface” ([0128]: an embodiment of the present invention provides for the local adjustment of the response of dielectric materials by varying the one or more characteristics of nanostructures embedded in a dielectric material to produce a graded artificial dielectric. When embedded into the dielectric materials, one or more characteristics…of the nanostructures are spatially varied to produce permittivity of the graded artificial dielectric that is spatially varied without discontinuous dielectric boundaries).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the dielectric layer of Varahramyan and Yagi combined employ such a feature of “a relative permittivity of the dielectric layer at a frequency of the radio wave is gradually increased from the first surface toward the second surface” as taught in Miller for the advantage of “providing for the spatial variation of material properties without the concomitant variation in the physical shape of the material” such that the dielectric constant can be “statically or dynamically adjusted based on a wide range of potential applications”, as suggested in Miller, [0128] and [0023]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Varahramyan in view of Yagi, as applied to claims 1 and 7, further in view of Kobayahi et al., JP2005102959A, hereinafter Kobayashi. 

Claim 9. Varahramyan and Yagi combined teaches the biometric antenna device according to claim 7.
As applied to claim 7, Varahramyan teaches that
“the second surface of the dielectric layer is configured to abut on an outer surface of the measurement site” (FIG.3B: the dielectric layer 318 is placed between the conductor layer 304 and the measurement site 308. Hence one side of 318 (i.e., the “second surface” as claimed) abuts 308 and the opposite side of that second surface (i.e., the “first surface as claimed is along the conductor layer 304), and 
“the belt is mounted to wind around an outer surface of the measurement site” ([0058]: alternative garments adapted for use in imaging different portions of the body of a human or an animal are envisioned. For example, a circular waist-band garment could be used for imaging structures within the abdomen of a test subject) – the circular waist-band around the test subject’s abdomen is the “belt” as claimed.

Varahramyan further teaches 
“a transmitting and receiving antenna pair (220) including a transmitting antenna and a receiving antenna formed by the conductor layer; a transmitting circuit configured to emit a radio wave toward the measurement site via the transmitting antenna; and a receiving circuit configured to receive a radio wave reflected by the measurement site via the receiving antenna” ([0034]: the antenna 208 is electrically connected to a radio frequency (RF) transceiver 220 through an electrically conductive cable or wire 218 that is connected to antenna feed 216 and the RF transceiver 220. The RF transceiver 220 includes a transmitter that gee rates electrical signals for the antenna to emit as electromagnetic signals, and a receiver that detects electrical signals that correspond to radio frequency signals receive bye the antenna 208.
.
Neither Varahramyan nor Yagi teaches that (1) the radio wave antenna device is for measuring a pulse wave; (2) the transmitting and receiving antenna pair is configured to correspond to an artery passing through the measurement site in a mounted state in which the belt is mounted to wind around an outer surface of the measurement site; and (3) a pulse wave detection unit configured to acquire a pulse wave signal representing a pulse wave of an artery passing through the measurement site based on an output of the receiving circuit.  
However, in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches
(1) “the radio wave antenna device is used for measuring a pulse wave” ([0013]: FIG.1: a wristwatch as a pulse wave detection device; and [0015]: the ultra-wideband radar 7 has an impulse signal transmitting unit 11 that emits an impulse signal; and [0029]: in phase modulation method such as BPSK that uses a normal carrier wave, the carrier wave is modulated by a signal to transmit a radio wave); 
(2) “the transmitting and receiving antenna pair is configured to correspond to an artery passing through the measurement site in a mounted state in which the belt is mounted to wind around an outer surface of the measurement site” ([0014]: As shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins is provided on the back cover 5 in contact with the back of the wrist of the housing 3) – a watch is meant for being worn by securing the watch belt around one’s wrist; and 
(3) “a pulse wave detection unit configured to acquire a pulse wave signal representing a pulse wave of an artery passing through the measurement site based on an output of the receiving circuit” ([0014]: as shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins…As shown in FIG.3, the pulse wave detector 6 is based on an ultra-wideband radar that detects arterial flow and venous flow…It is composed of a pulse wave calculation unit 8 as a pulse wave calculation means for detecting a pulse wave; [0001]: a pulse wave detector that detects an arterial flow and calculates a true pulse wave component; [0009]: the reflected wave in the artery; and [0023]: a radial artery 22a and a ulnar artery 22b).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan and Yagi combined employ such features associated with (1) the radio wave antenna device may be used for measuring a pulse wave; (2) the transmitting and receiving antenna pair is configured to correspond to an artery passing through the measurement site in a mounted state in which the belt is mounted to wind around an outer surface of the measurement site; and (3) a pulse wave detection unit configured to acquire a pulse wave signal representing a pulse wave of an artery passing through the measurement site based on an output of the receiving circuit” as taught in Kobayashi for the advantage of “accurately detect the pulse wave during exercise and provide a pulse wave detector capable of performing and a pulse wave detection device using the same”, as suggested in Kobayashi, [0005].

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varahramyan in view of Yagi and Kobayashi, as applied to claim 9, further in view of Jang et al., EP 3179904 B1, hereinafter Jang, further in view of Tao et al., US 2015/00811159. 

Claim 10. Varahramyan, Yagi and Kobayashi combined teaches all the limitations of claim 9. 
As applied to claim 9, Varahramyan teaches 
“the transmitting circuit emits a radio wave toward the measurement site via the transmitting antenna, and the receiving circuit receives a radio wave reflected by the measurement site via the receiving antenna” ([0034]), and 
Kobayashi teaches
“a blood pressure measurement device for measuring blood pressure of a measurement site of a living body” (FIG.1, FIG.3, [0001], [0013], [0014], [0015], and [0023]); and
 “the pulse wave detection unit acquires a pulse wave signal representing a pulse wave of an artery passing through the measurement site based on an output of the receiving circuit” ([0014]).

Neither Varahramyan, Yagi nor Kobayashi teaches the remaining claimed features associated with two sets of pulse wave measurement devices.
However, in an analogous wearable blood pressure measurement device field of endeavor, Jang teaches these features.
Jang first teaches in FIG.1 and 9 “a blood pressure measurement device (100) for measuring blood pressure of a measurement target site of a living body” ([0015]: the hemadynamometer 100 measures the blood pressure based on first and second pulse wave signals). 
Jang further teaches that the blood pressure measurement device comprising:  
“two sets of pulse wave measurement devices according to claim 9” ([0017]: the first pulse wave sensor 130, the second pulse wave sensor 135), wherein 
“a belt in the two sets is integrally formed” ([0138]: Referring to FIG.9B…a band 115 connected to the main body 601 and wearable on the wrist 700), wherein 
“transmitting and receiving antenna pairs in the two sets are arranged apart from each other in a width direction of the belt” (FIG.1: the first pulse wave sensor 130 and the second pulse wave sensor 135 are disposed along the width of the wrist band), wherein 
“in a mounted state where the belt is mounted to wind around an outer surface of the measurement site, the second surface of the dielectric layer abuts on an outer surface of the measurement site, and a first set of transmitting and receiving antenna pair of the two sets corresponds to an upstream side portion of an artery passing through the measurement site, while a second set of transmitting and receiving antenna pair corresponds to a downstream side portion of the artery” (FIG.1: the sensors are disposed on the belt that is worn around a wrist. The first pulse wave sensor 130 meets an upstream portion of the artery 702, and the second pulse wave sensor 135 meets a downstream portion of the artery 702 as illustrated). 
Since Varahramyan, Yagi and Kobayashi combined teaches that the device comprises the transmitting circuit that emits a radio wave and the detection unit that acquires a pulse wave signal, and Jang teaches two sets of the devices, when Varahramyan, Yagi, Kobayashi and Jang are combined, each of the two sets would comprise the transmitting circuit that emits a radio wave and the detection unit that acquires a pulse wave signal.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan, Yagi and Kobayashi combined to employ such features associated with the claimed features associated with two sets of pulse wave measurement devices as taught in Jang for the advantage of “providing a mobile terminal including a hemadynamometer capable of simply and accurately measuring a blood pressure”, as suggested in Jang, [0001].

Neither Varahramyan, Yagi, Kobayashi nor Jang teaches the features associated with the calculation of the blood pressure from the acquired pulse wave signals.
However, in an analogous pulse-wave based blood pressure detection device field of endeavor, Tao teaches such features.
Tao first teaches in FIG.1&2 “a blood pressure measurement device configured to measure blood pressure of a measurement target site of a living body” ([0028]: FIG. 1 and FIG. 2 are schematic diagrams showing the application of a non-invasive continuous blood pressure monitoring system 20 to a blood vessel 10), comprising
“two sets of the pulse wave measurement devices according to claim 1” ([0028]: the non-invasive continuous blood pressure monitoring system 20 comprises a first sensor 21A…and a second sensor 21B; and [0030]: FIG.5 is a disassembled diagram of the first sensor 21A…and the second sensor 21B may have the same design).
Tao further teaches that the blood pressure measurement device comprises:  
“a time difference acquisition unit configured to acquire a time difference between the pulse wave signals acquired by the pulse wave detectors of the two sets as a pulse transit time” ([0028]: a signal processing and blood pressure displaying device configured to calculate an estimated blood pressure by taking into consideration a propagation time of the pressure wave from the upper site 11A to the lower site 11B in the blood vessel 10); and 
“a first blood pressure calculator configured to calculate a blood pressure value based on the pulse transit time acquired by the time difference acquisition unit using a predetermined correspondence equation between pulse transit time and blood pressure” ([0025]: based on theory, it can be derived that a propagation time of a pressure wave in an artery is inversely proportional to blood pressure).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan, Yagi and Kobayashi combined to employ such features associated with the calculation of a blood pressure based on the pulse wave signals as taught in Tao for the advantage of implementing a blood pressure measurement by taking into consideration a propagation time of the pressure wave from two sites, as suggested in Tao, [0002].

Claim 14. Varahramyan, Yagi, Kobayashi, Jang and Tao combined teaches “a pulse wave measurement method for measuring a pulse wave of a measurement site of a living body by using the pulse wave measurement device according to claim 10” (Varahramyan: [0034], [0058], Kobayashi: FIG.1, FIG.3 and [0014], Jang: FIGS.1&9, [0015], [0017] and [0138] and Tao: FIGS.1&2, [0025] and [0028]).
Varahramyan teaches that the method comprising: 
“mounting the belt to wind around an outer surface of the measurement site” ([0058]: alternative garments adapted for use in imaging different portions of the body of a human or an animal are envisioned. For example, a circular waist-band garment could be used for imaging structures within the abdomen of a test subject) – the circular waist-band around the test subject’s abdomen is the “belt” as claimed, 
“causing the second surface of the dielectric layer to abut on an outer surface of the measurement site” (FIG.3B: the dielectric layer 318 is placed between the conductor layer 304 and the measurement site 308. Hence one side of 318 (i.e., the “second surface” as claimed) abuts 308 and the opposite side of that second surface (i.e., the “first surface as claimed is along the conductor layer 304), and 
“causing a transmitting and receiving antenna pair including a transmitting antenna and a receiving antenna formed by the conductor layer to correspond to an artery passing through the measurement site” ([0030]: the microstrip antenna 160 includes a radiator 168 having a feed 170…an electrically conductive top layer 176…The radiator 168 has a shape similar to radiators 108 and 140…The top conductor 176 has a length 188, a width 192 and includes a copper surface 178; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin; and FIGS.1C and 3B: when the conductor layer 304 emits the radio wave, it passes through the dielectric layer 318 to reach the measurement site 308); 
“in a mounted state in which the dielectric layer keeps a distance between the measurement site and the conductor layer constant” (FIGS.1C and 3B: since the dielectric layer has a thickness and is placed between the conductor layer and the measurement site, it keeps a distance between the conductor layer and the measurement site), 
“emitting a radio wave toward the measurement site with the transmitting circuit via the transmitting antenna, and receiving a radio wave reflected by the measurement site with the receiving circuit via the receiving antenna” ([0030]: the microstrip antenna 160 includes a radiator 168 having a feed 170…an electrically conductive top layer 176…The radiator 168 has a shape similar to radiators 108 and 140…The top conductor 176 has a length 188, a width 192 and includes a copper surface 178; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin; and FIGS.1C and 3B: when the conductor layer 304 emits the radio wave, it passes through the dielectric layer 318 to reach the measurement site 308). 

Neither Varahramyan nor Yagi teaches acquiring a pulse wave signal representing a pulse wave of an artery passing through the measurement site with the pulse wave detecting unit based on an output of the receiving circuit.  
However, in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches
“acquiring a pulse wave signal representing a pulse wave of an artery passing through the measurement site with the pulse wave detecting unit based on an output of the receiving circuit” ([0014]: as shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins…As shown in FIG.3, the pulse wave detector 6 is based on an ultra-wideband radar that detects arterial flow and venous flow…It is composed of a pulse wave calculation unit 8 as a pulse wave calculation means for detecting a pulse wave; [0001]: a pulse wave detector that detects an arterial flow and calculates a true pulse wave component; [0009]: the reflected wave in the artery; and [0023]: a radial artery 22a and a ulnar artery 22b).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan and Yagi combined employ such features associated with “acquiring a pulse wave signal representing a pulse wave of an artery passing through the measurement site based on an output of the receiving circuit” as taught in Kobayashi for the advantage of “accurately detect the pulse wave during exercise and provide a pulse wave detector capable of performing and a pulse wave detection device using the same”, as suggested in Kobayashi, [0005].

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varahramyan in view of Yagi, Kobayashi, Jang and Tao, further in view of Sato et al., US 2015/0346306 A1.  

Claim 11. Varahramyan, Yagi, Kobayashi, Jang and Tao combined teaches “the blood pressure measurement device according to claim 10” (Varahramyan: [0034], [0058], Kobayashi: FIG.1, FIG.3 and [0014], Jang: FIGS.1&9, [0015], [0017] and [0138] and Tao: FIGS.1&2, [0025] and [0028]), including the belt (Varahramyan: [0058]).
Neither of Varahramyan, Yagi, Kobayashi, Jang and Tao teaches that the belt is mounted with a fluid bag for pressing the measurement site and a pressure control unit configured to supply air to the fluid bag to control pressure; and a second blood pressure calculation unit configured to calculate blood pressure by an oscillometric method based on pressure in the fluid bag.
However, in an analogous field of endeavor of a radio-wave-antenna based pulse wave measurement device for blood pressure measurement, Sato teaches such a feature.
Sato first teaches a pulse detection measurement that uses a radio wave antenna ([0026]: The pulse detection apparatus 1 further includes a loop antenna 15T for transmitting radio wave, a loop antenna 15R for receiving radio wave).
Sato further teaches that that the belt is mounted with 
“a fluid bag for pressing the measurement site and further comprising: a pressure control unit configured to supply air to the fluid bag to control pressure; and a second blood pressure calculation unit configured to calculate blood pressure by an oscillometric method based on pressure in the fluid bag” ([0067]: the pulse detection apparatus 1 (or 1A) of the present invention is also applicable to a blood pressure measuring apparatus. For example, a sensor unit of the pulse detection apparatus 1 (or 1A) is arranged at a side surface of a cuff, which presses so as to obstruct the artery, on a side in contact with an arm of the subject Sb, so that it is possible to detect the pulse wave generated at the blood vessel wall as the pulse signal in a process of depressurizing the cuff. Then, by using a blood pressure measurement technique by oscillometric method, the blood pressure of the subject Sb can be measured based on the detected pulse wave).
Since the cuff is at the sided surface of the pulse detection apparatus, and Varahramyan teaches that the apparatus is mounted on the belt, the cuff hence is mounted on the belt. The cuff measures the blood pressure by pressuring and depressurizing the cuff, hence Sato at least implicitly teaches that the cuff comprises a fluid bag and a pressure control unit that is used for controlling the pressure of the cuff applying to the measurement site. 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan, Yagi, Kobayashi, Jang and Tao combined employ such features associated with “the belt is mounted with a fluid bag for pressing the measurement site and a pressure control unit configured to supply air to the fluid bag to control pressure; and a second blood pressure calculation unit configured to calculate blood pressure by an oscillometric method based on pressure in the fluid bag” as taught in Sato for the advantage of extending the utility of the device for it to be “applicable to a blood pressure measuring apparatus”, as suggested in Sato, [0066].

Claim 15. Varahramyan, Yagi, Kobayashi, Jang, Tao and Sato combined teaches “the blood pressure measurement device according to claim 11” (Varahramyan: [0034], [0058], Kobayashi: FIG.1, FIG.3 and [0014], Jang: FIGS.1&9, [0015], [0017] and [0138], Tao: FIGS.1&2, [0025] and [0028], and Sato: [0026] and [0067]).
Varahramyan teaches the measurement method comprising:  
“mounting the belt to wind around an outer surface of the measurement site” ([0058]: alternative garments adapted for use in imaging different portions of the body of a human or an animal are envisioned. For example, a circular waist-band garment could be used for imaging structures within the abdomen of a test subject) – the circular waist-band around the test subject’s abdomen is the “belt” as claimed, 
“causing the second surface of the dielectric layer to abut on an outer surface of the measurement site” (FIG.3B: the dielectric layer 318 is placed between the conductor layer 304 and the measurement site 308. Hence one side of 318 (i.e., the “second surface” as claimed) abuts 308 and the opposite side of that second surface (i.e., the “first surface as claimed is along the conductor layer 304), and 
“causing a transmitting and receiving antenna pair including a transmitting antenna and a receiving antenna formed by the conductor layer to correspond to an artery passing through the measurement site” ([0030]: the microstrip antenna 160 includes a radiator 168 having a feed 170…an electrically conductive top layer 176…The radiator 168 has a shape similar to radiators 108 and 140…The top conductor 176 has a length 188, a width 192 and includes a copper surface 178; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin; and FIGS.1C and 3B: when the conductor layer 304 emits the radio wave, it passes through the dielectric layer 318 to reach the measurement site 308); 
“in a mounted state in which the dielectric layer keeps a distance between the measurement site and the conductor layer constant” (FIGS.1C and 3B: since the dielectric layer has a thickness and is placed between the conductor layer and the measurement site, it keeps a distance between the conductor layer and the measurement site), 
“emitting a radio wave toward the measurement site with the transmitting circuit via the transmitting antenna, and receiving a radio wave reflected by the measurement site with the receiving circuit via the receiving antenna” ([0030]: the microstrip antenna 160 includes a radiator 168 having a feed 170…an electrically conductive top layer 176…The radiator 168 has a shape similar to radiators 108 and 140…The top conductor 176 has a length 188, a width 192 and includes a copper surface 178; and [0047]: one antenna is selected that is configured to emit radio waves…when the antenna is coupled to skin; and FIGS.1C and 3B: when the conductor layer 304 emits the radio wave, it passes through the dielectric layer 318 to reach the measurement site 308). 

Neither Varahramyan nor Yagi teaches acquiring a pulse wave signal representing a pulse wave of an artery passing through the measurement site with the pulse wave detecting unit based on an output of the receiving circuit.  
However, in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches
“acquiring a pulse wave signal representing a pulse wave of an artery passing through the measurement site with the pulse wave detecting unit based on an output of the receiving circuit” ([0014]: as shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins…As shown in FIG.3, the pulse wave detector 6 is based on an ultra-wideband radar that detects arterial flow and venous flow…It is composed of a pulse wave calculation unit 8 as a pulse wave calculation means for detecting a pulse wave; [0001]: a pulse wave detector that detects an arterial flow and calculates a true pulse wave component; [0009]: the reflected wave in the artery; and [0023]: a radial artery 22a and a ulnar artery 22b).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan and Yagi combined employ such features associated with “acquiring a pulse wave signal representing a pulse wave of an artery passing through the measurement site based on an output of the receiving circuit” as taught in Kobayashi for the advantage of “accurately detect the pulse wave during exercise and provide a pulse wave detector capable of performing and a pulse wave detection device using the same”, as suggested in Kobayashi, [0005].

Neither Varahramyan, Yagi nor Kobayashi teaches the remaining claimed features associated with two sets of pulse wave measurement devices.
However, in an analogous wearable blood pressure measurement device field of endeavor, Jang teaches these features.
As applied to claim 9, Jang teaches that the blood pressure measurement device comprising “two sets of pulse wave measurement devices according to claim 9” ([0017]: the first pulse wave sensor 130, the second pulse wave sensor 135), wherein 
“a first set of transmitting and receiving antenna pair of the two sets corresponds to an upstream side portion of an artery passing through the measurement site, while a second set of transmitting and receiving antenna pair corresponds to a downstream side portion of the artery” (FIG.1: the sensors are disposed on the belt that is worn around a wrist. The first pulse wave sensor 130 meets an upstream portion of the artery 702, and the second pulse wave sensor 135 meets a downstream portion of the artery 702 as illustrated). 
Since Varahramyan, Yagi and Kobayashi combined teaches that the device comprises the transmitting circuit that emits a radio wave and the detection unit that acquires a pulse wave signal, and Jang teaches two sets of the devices, when Varahramyan, Yagi, Kobayashi and Jang are combined, each of the two sets would comprise the transmitting circuit that emits a radio wave and the detection unit that acquires a pulse wave signal.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan, Yagi and Kobayashi combined to employ such features associated with the claimed features associated with two sets of pulse wave measurement devices as taught in Jang for the advantage of “providing a mobile terminal including a hemadynamometer capable of simply and accurately measuring a blood pressure”, as suggested in Jang, [0001].

Neither Varahramyan, Yagi, Kobayashi nor Jang teaches the features associated with the calculation of the blood pressure from the acquired pulse wave signals.
However, in an analogous pulse-wave based blood pressure detection device field of endeavor, Tao teaches such features.
Tao first teaches in FIG.1&2 “a blood pressure measurement device configured to measure blood pressure of a measurement target site of a living body” ([0028]: FIG. 1 and FIG. 2 are schematic diagrams showing the application of a non-invasive continuous blood pressure monitoring system 20 to a blood vessel 10), comprising
“two sets of the pulse wave measurement devices” ([0028]: the non-invasive continuous blood pressure monitoring system 20 comprises a first sensor 21A…and a second sensor 21B; and [0030]: FIG.5 is a disassembled diagram of the first sensor 21A…and the second sensor 21B may have the same design).
Tao further teaches that the blood pressure measurement device comprises:  
“acquiring a time difference between pulse wave signals acquired by 5the two sets of respective pulse wave detection units with the time difference acquisition unit as a pulse transit time” ([0028]: a signal processing and blood pressure displaying device configured to calculate an estimated blood pressure by taking into consideration a propagation time of the pressure wave from the upper site 11A to the lower site 11B in the blood vessel 10); and 
“calculating a blood pressure value with the first blood pressure calculation unit based on a pulse transit time acquired by the time difference acquisition unit by using a predetermined correspondence formula between a pulse transit time and 10a blood pressure” ([0025]: based on theory, it can be derived that a propagation time of a pressure wave in an artery is inversely proportional to blood pressure).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Varahramyan, Yagi and Kobayashi combined to employ such features associated with the calculation of a blood pressure based on the pulse wave signals as taught in Tao for the advantage of implementing a blood pressure measurement by taking into consideration a propagation time of the pressure wave from two sites, as suggested in Tao, [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793